His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the ‘Court, as follows:
This is a suit upon a promissory note. The defense is failure of consideration; to-wit, that the note was given for other notes not surrendered by plaintiff and usurious interest thereon.
*297Opinion and decree, June 1st, 1914.
Rehearing refused, June 30th, 1914.
Writ denied, October 23rd, 1914.
Plaintiff swears however that the matters set np in defense have nothing whatever to do with note sued on, which was given for actual money loaned; and he is corroborated by checks which he produces.
The evidence is conflicting, hut the trial Judge, who saw and heard the witnesses, found for plaintiff, and his judgment seems correct.
Judgment affirmed.